SUPPLEMENTAL EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Kenneth Fafrak on 4/18/2022 and 5/4/2022.
The application has been amended as follows: 

Cancel Claims 12-16 and 18-19.
Cancelling Claims 12-16 and 18-19 removes withdrawn non-elected method claims that do not depend from an allowable claim.

Claim 5 (Line 1) “…device according to claim 1, wherein…”
Changing “claim 4” to “claim 1” ensures that claim does not depend from a cancelled claim.  

Claim 23 (Lines 3-4) “…wherein the curved portion is at the trailing end…”
Changing “and a curved portion at” to “wherein the curved portion is at” ensures proper antecedent basis in the claim.

Claim 26 (Line 2) “…the first deflector.”
Adding a period after “deflector” ensures proper punctuation in the claim.


Allowable Subject Matter
	Claims 1-3, 5-11, and 20-27 are allowable.
	The following is an examiner’s statement of reasons for allowance: The prior art US PGPUB 2010/0163644 A1 to Dieziger (“Dieziger”) fails to teach, disclose, or suggest, in combination with other limitations recited in independent Claim 1, a device for a cleaning machine wherein the first surface has a curved portion that faces the first nozzle and is arranged to receive the stream of fluid emitted from the first nozzle.  
	Dieziger teaches wherein the first deflector has a first surface, a second surface arranged opposite the first surface in a first direction, the first direction parallel to the pivot axis of the first deflector, and a side surface that extends in the first direction between the first surface and the second surface, wherein each of the first surface and the second surface extend in a second direction that is perpendicular to the pivot axis of the first deflector (See Fig. 1 and Paragraph 0021).  Dieziger does not teach wherein the first surface has a curved portion that faces the first nozzle and is arranged to receive the stream of fluid emitted from the first nozzle (See Fig. 1, no curved portion is shown on hinged member #21, and the first surface of #21 is not arranged to receive the stream of fluid). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the device of Dieziger or other prior art such the first surface has a curved portion that faces the first nozzle and is arranged to receive the stream of fluid emitted from the first nozzle, as no teaching in US Patent 1,022,643 to Schellenger (“Schellenger”) or other prior art indicates that making such a modification would be an obvious design choice.  Claims 2-3, 5-11, and 20-27 depend on Claim 1, therefore they are also deemed allowable. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/ Examiner, Art Unit 3752 
                                                                                                                                                                                        
/STEVEN J GANEY/Primary Examiner, Art Unit 3752